NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

PHILIP WOOF,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2943
                                            )
ESTATE OF GERALD A. GIESSEL,                )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Catherine M. Catlin,
Judge.

Philip Woof, pro se.

Timothy G. Hayes, Lutz, for Appellee.



PER CURIAM.


              Affirmed.




NORTHCUTT, LaROSE, and SMITH, JJ., Concur.